MANDATE

                                Court of Appeals
                           First District of Texas

                                 NO. 01-13-00607-CR

                      VANESSA MARIE VAN-NESS, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

  Appeal from the 405th District Court of Galveston County. (Tr. Ct. No. 11CR1523).


TO THE 405TH DISTRICT COURT OF GALVESTON COUNTY, GREETINGS:

      Before this Court, on the 7th day of May 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on June 11, 2013. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered May 7, 2015.
                Panel consists of Chief Justice Radack and Justices Brown
                and Lloyd. Opinion delivered by Justice Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 17, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT